DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17883626 filed on August 09th, 2022 in which claims 1-13 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 08/09/2022 are acceptable for examination proceedings.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321© or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
8.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 8-11, 14-15 and 17 of U.S. Patent No. 11,511,318 to Pankoke. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are essentially directed to the same subject matter.

The table below shows how the claims are anticipated:
Instant application 17/883,626:
U.S. Patent number 11,511,318:
1. 
A workpiece, in particular a plate-like 

workpiece made of a wooden workpiece, comprises a carrier material on which at least one decorative image is printed, and at least one layer of a first lacquer having a coarse structuring, in which a difference in thickness between thicker regions and thinner regions is at least 50 µm, in particular at least 100 µm, and at least one second lacquer layer comprising an at least partially transparent material having a fine structuring, in which a difference in thickness is less than 50 µm, in particular less than 30 µm.
14. 
The method according to claim 43, wherein the decorative 
workpiece is made of a wooden workpiece, a carrier material on which at least one decorative image is printed, and at least one lacquer layer having a coarse structuring, in which a difference in thickness between thicker regions and thinner regions is at least 50 µm, and at least one second lacquer layer comprising an at least partially transparent material having a fine structuring, in which a difference in thickness is less than 50 µm.
2. 
The workpiece according to claim 1, 
wherein the workpiece comprises







  



the first lacquer layer having the coarse structuring ap- plied over the entire surface; and the workpiece comprises the second liquid, at least partially transparent, lacquer layer applied in some regions for producing the fine structuring.
6. 
A method for producing a decorative 
workpiece with a structured surface comprising the following steps: applying a first liquid lacquer having a coarse structuring over the entire surface, wherein a difference in thickness between thicker regions and thinner regions is at least 50 µm; applying a second lacquer for producing a fine structuring in some regions, wherein while applying, the second lacquer is in a liquid state, and wherein the second lacquer is at least partially transparent, 

wherein a liquid lacquer is first applied to produce the second lacquer layer and then a plurality of lacquer droplets of the second lacquer layer are sprayed into a still liquid lacquer layer to produce a fine structuring.
3. 
The workpiece according to claim 2, characterized in that a gloss level in the region of the fine structuring is different by at least 10 gloss units as compared to the gloss level in the region of the coarse structuring.
2. 
The method according to claim 3, wherein a gloss level in the region of the fine structuring is different by at least 10 gloss units as compared to the gloss level in the region of the coarse structuring.
4. 
The workpiece according to claim 1, characterized in that 

















the first lacquer is applied by means of at least one printing roller which unrolls on a surface of the workpiece, and/or in that the workpiece is fed to a coating station, and/or in that the applied first lacquer is at least partial cured, and/or in that the second lacquer is cured, wherein the difference in thickness in the region of fine structuring on the second lacquer layer is less than 50 µm, in particular less than 30 µm.
3. 
Method for producing a decorative workpiece with a structured surface comprising the following steps: feeding the decorative workpiece with the structured surface into a coating station for entirely applying a first liquid lacquer having a coarse structuring over the structured surface, wherein a difference in thickness between thicker regions and thinner regions is at least 50 µm; feeding the decorative workpiece with the structured surface into a further coating station for applying a second lacquer for producing a fine structuring in some regions of the structured surface, wherein while applying, the second lacquer is in a liquid state, and wherein the second lacquer is at least partially transparent, wherein at least one step of a group consisting of the following method steps is carried out: applying the first lacquer by means of at least one printing roller which unrolls on a surface of the workpiece, at least partial curing of the applied first lacquer, and curing of the second lacquer, wherein the difference in thickness in the region of fine structuring on the second lacquer layer is less than 50 µm.
5. 
The workpiece according to claim 1, characterized in that the second lacquer is applied by means of at least one digital print head.
4.
The method according to claim 3, 
wherein the second lacquer is applied by means of at least one digital print head.
6. 
The workpiece according to claim 1, characterized in that the material for the first and the second lacquer is identical.
5. 
The method according to claim 3, wherein the material for the first and the second lacquer is identical.
7. 
The workpiece according to claim 1, 











characterized in that the workpiece comprises a liquid lacquer first applied to produce the second lacquer layer and then lacquer droplets of the second lacquer layer sprayed into the still liquid material to produce a fine structuring.
6. 
A method for producing a decorative workpiece with a structured surface comprising the following steps: applying a first liquid lacquer having a coarse structuring over the entire surface, wherein a difference in thickness between thicker regions and thinner regions is at least 50 µm; applying a second lacquer for producing a fine structuring in some regions, wherein while applying, the second lacquer is in a liquid state, and wherein the second lacquer is at least partially transparent, 
wherein a liquid lacquer is first applied to produce the second lacquer layer and then a plurality of lacquer droplets of the second lacquer layer are sprayed into a still liquid lacquer layer to produce a fine structuring.
8. 
The workpiece according to claim 7, characterized in that the lacquer droplets are made of the same material as the liquid layer.
5. 
The method according to claim 3 wherein the material for the first and the second lacquer is identical.
9. 
The workpiece according to claim 7, characterized in that, each lacquer droplet applied onto the still liquid lacquer layer by means of digital print heads has a volume of less than 10 pL, and the velocity of each lacquer droplet upon impact on the still liquid lacquer layer is greater than 1 m/sec.
8. 
The method according to claim 6, 
wherein the application of the plurality of lacquer droplets onto the still liquid lacquer layer is carried out by digital print heads; wherein each of the lacquer droplets has a volume of less than 10 pL, and the velocity of each lacquer droplet upon impact on the still liquid lacquer layer is greater than 1 m/sec.
10. 
The workpiece according to claim 7, characterized in that the lacquer droplets consist of a material other than the liquid lacquer and undergo a chemical reaction with the liquid lacquer after impact, which changes the sur- face optically and/or haptically at the respective locations.
9. 
The method according to claim 6, 
wherein the plurality of lacquer droplets consist of a material other than the liquid lacquer and undergo a chemical reaction with the liquid lacquer after impact, which changes the surface optically and/or haptically at the respective locations.
11. 
The workpiece according to claim 7, characterized in that the lacquer droplets consist of a different material than the liquid lacquer and after a physical reaction due to the impact on the liquid lacquer they volatilize within less than 5 minutes by evaporation.
10. 
The method according to claim 6, 
wherein the plurality of lacquer droplets consist of a different material than the liquid lacquer and after a physical reaction due to the impact on the liquid lacquer they volatilize within less than 5 minutes by evaporation.
12. 
The workpiece according to claim 1, characterized in that the workpiece comprises at least one intermediate layer applied between the workpiece and the first lacquer layer, and/or in that


 the workpiece comprises the decorative image applied by multicolour printing before the first liquid lacquer having the coarse structuring is applied over the entire surface or after the applied first lacquer is at least partial cured.
11. 
The method according to claim 3, 
wherein at least one intermediate layer is applied between the workpiece and the first lacquer layer

17. 
The method according to claim 11, 
further comprising applying a decorative image by multicolour printing before the applying of the first liquid lacquer or after the at least partial curing of the applied first lacquer.
13. 
The workpiece according to claim 1,
 characterized in that the first lacquer layer has a layer thickness of between 100 and 500 µm, and/or in that the second lacquer layer has a layer thickness between 10 and 100 µm.
15. 
The method according to claim 3, 
wherein the first lacquer layer has a layer thickness of between 100 and 500 gm, and/or in that the second lacquer layer has a layer thickness between 10 and 100 pm.



Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	U.S. Patent application publication number 2014/0017452 to Pervan et al. disclosed a similar invention in Figs. 1 and 3.

12.	U.S. Patent application publication number 2006/0075917 to Edwards disclosed a similar invention in Fig. 4.

13.	Deutsch Patent application publication number 102009044802 to Pankoke also disclosed a similar invention in Fig. 1.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853